         Case 1:20-cv-10617-WGY Document 93 Filed 04/17/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT FOR THE

                               DISTRICT OF MASSACHUSETTS




MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                    Petitioners-Plaintiffs,
                                                        Case No. 1:20-cv-10617-WGY
               v.

STEVEN J. SOUZA, Superintendent of Bristol
County House of Corrections, in his Official
Capacity,



                    Respondent-Defendant.




    MOTION TO CONSIDER APPLICATION OF MARIA ALEJANDRA CELIMEN
                         SAVINO FOR BAIL

       Petitioners-Plaintiffs (“Plaintiffs”) respectfully submit the attached application of

Plaintiff Maria Alejandra Celimen Savino for admission to bail. Previously, Plaintiffs submitted

a Motion to Add Ms. Savino to Sub-Class One, which is currently pending. See ECF 40. The

basis for that motion was that the government had listed Ms. Savino on its spreadsheet as having

criminal charges without noting that those charges were dismissed, and that, as a result, Ms.

Savino was improperly excluded from “Subclass One,” during the time when the Court was

evaluating applications for bail by subclasses. The government does not dispute that she has no

convictions or pending charges. See ECF 42.
          Case 1:20-cv-10617-WGY Document 93 Filed 04/17/20 Page 2 of 3



        Since that time, the Court has begun proceeding with individualized determinations

outside of the subclass structure, and Plaintiffs have been submitting applications for bail in a

standard manner for all class members whom the Court is considering. However, because

Plaintiffs’ request for relief for Ms. Savino pre-dated that system, Plaintiffs did not submit all of

the information concerning Ms. Savino that is now before the Court for other class members’

applications for bail.


        Accordingly, Plaintiffs hereby submit such information on Ms. Savino, see Exhibit 1

attached, to assist the Court should it wish to review Ms. Savino’s request for relief as part of the

now existing process.



Respectfully Submitted,

                                                                                 /s/ Oren Sellstrom
                                                                       Oren Nimni (BBO #691821)
                                                                    Oren Sellstrom (BBO #569045)
                                                                  Lauren Sampson (BBO #704319)
                                                                          Ivan Espinoza-Madrigal†
                                                                          Lawyers for Civil Rights
                                                                  61 Batterymarch Street, 5th Floor
                                                                                 Boston, MA 02110
                                                                                     (617) 988-0606
                                                                  onimni@lawyersforcivilrights.org

                                                                  Grace Choi, Law Student Intern*
                                                               Kayla Crowell, Law Student Intern*
                                                             Laura Kokotailo, Law Student Intern*
                                                               Aseem Mehta, Law Student Intern*
                                                              Alden Pinkham, Law Student Intern*
                                                                  Bianca Rey, Law Student Intern*
                                                                  Megan Yan, Law Student Intern*
                                                                                   Reena Parikh†
                                                                 Michael Wishnie (BBO# 568654)
                                                      Jerome N. Frank Legal Services Organization

†
 Admitted pro hac vice.
* Motion for law student appearances pending.
         Case 1:20-cv-10617-WGY Document 93 Filed 04/17/20 Page 3 of 3



                                                                                  P.O. Box 209090
                                                                             New Haven, CT 06520
                                                                             Phone: (203) 432-4800
                                                                     michael.wishnie@ylsclinics.org




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 17, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 17, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)
